                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-00670-KDB-DSC
 CITIES4LIFE, INC., a/k/a
 CITIES4LIFE CHARLOTTE ET AL.,

                 Plaintiffs,

     v.                                                           ORDER

 CITY OF CHARLOTTE,

                 Defendant.


          THIS MATTER is before the Court on Plaintiffs’ Motion for Reconsideration of Order

on Attorneys’ Fees and Costs, (Doc. No. 99), and the Memorandum in Support of their motion,

(Doc. No. 100). For the reasons briefly discussed below, together with the reasons stated in the

Court’s Order on Attorneys’ Fees, (Doc. No. 98), the Motion will be denied.

          Simply put, Plaintiffs’ motion reflects an apparent misunderstanding of the Court’s

opinion. Plaintiffs seek reconsideration on the grounds that the Court determined Plaintiffs’

relative degree of success based only on a rigid and mechanical “proportionality” approach

comparing the number of claims brought and claims won. This is incorrect. In concluding that

Plaintiffs were only 25% successful in their claims, the Court considered all of the relevant factors

and arguments on both sides—including, but not limited to, the limited extent of relief awarded to

Plaintiffs’ in the Consent Judgment. See (Doc. No. 98, at 7-10) (discussing the limitations in the

Consent Judgment and noting that the “limited scope” of the Consent Judgment is relevant to

Plaintiffs’ degree of success). Further, the Court well understands the civil rights nature of this

action and the basis of Plaintiffs’ suit.




      Case 3:17-cv-00670-KDB-DSC Document 101 Filed 03/11/21 Page 1 of 2
        Plainly, Plaintiffs view their degree of success differently than the Court (and, of course,

differently than the City, which views the Consent Judgment as a success for the City). In

determining that $33,701.88 constituted a reasonable award of attorneys’ fees in this case, the

Court carefully weighed the relevant success of the parties (all things considered) and exercised

its judgment as to the overall degree of the Plaintiffs’ success. The Court declines to disturb its

prior ruling.

        IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Reconsideration of Order on

Attorneys’ Fees and Costs, (Doc. No. 99), is DENIED.

        SO ORDERED.


                                        Signed: March 11, 2021




      Case 3:17-cv-00670-KDB-DSC Document 101 Filed 03/11/21 Page 2 of 2
